Citation Nr: 1703854	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  06-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or mustard gas and/or nerve gas exposure and/or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Genn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2008, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims file.

The Board remanded this matter in February 2008 and April 2010 for further development. Thereafter, the RO continued the denial of the claim as reflected in the October 2012 supplemental statement of the case and returned this matter to the Board for further appellate consideration. In May 2013, the Board denied the Veteran's service connection claim for hypertension. The Veteran appealed the May 2013 Board decision to the United States Court of Appeals for Veterans Claims (the Court) with respect to the denial of entitlement to service connection for hypertension. In a March 2014 Order, the Court vacated part of the Board's May 2013 decision that denied entitlement to service connection for hypertension and remanded that issue to the Board for development consistent with the Joint Motion for Remand (JMR).

The matter was most recently before the Board in October 2014 and was remanded for further development and adjudication. Thereafter, the RO continued the denial of the claim as reflected in the May 2016 supplemental statement of the case and returned this matter to the Board for further appellate consideration. Review of the record indicates substantial compliance with the Board's October 2014 remand.

FINDINGS OF FACT

1. The earliest clinical evidence of hypertension is more than two decades after separation from service.
2. The Veteran is in receipt of service-connected disabilities, to include diabetes mellitus and chronic obstructive pulmonary disease (COPD).
3. The evidence of record reflects that the Veteran is likely to have been exposed to herbicides in service.
4. The most probative evidence of record is against a finding that hypertension is causally related to, or aggravated by, service and/or a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to herbicide exposure and/or mustard gas and/or nerve gas exposure and to include as secondary to or aggravated by diabetes mellitus II and/or chronic obstructive pulmonary disease, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.316 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was notified in letters dated May 2005 and September 2009 regarding the type of evidence necessary to establish his claim for service connection. The Veteran was notified of what evidence and information was already in the RO's possession, what additional evidence and information was needed from the Veteran, what evidence VA was responsible for obtaining, and what information VA would assist in obtaining on the Veteran's behalf.

Regarding VA's duty to assist in the development of this claim, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records and correspondence, statements of the Veteran and his service mate, and also secured examinations in furtherance of the Veteran's claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Relevant VA examinations and opinions were obtained in December 2009, December 2014, February 2016, and April 2016. 38 C.F.R. § 3.159(c)(4). 

The Board finds that the VA examinations and opinions obtained are collectively adequate, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions and rationale based on consideration of the claims file and the full history of the Veteran's medical claims. Therefore, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met. 38 C.F.R. § 3.159(c)(4). 

The Board finds that an additional medical examination is not required in conjunction with the Veteran's hypertension claim based upon exposure to mustard gas and/or nerve gas because there is no indication that hypertension may be causally related to, or aggravated, by such.

The Board has considered the statements and reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence for which VA has a duty to obtain with respect to the Veteran's claim. The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist. Essentially, all available evidence that could substantiate the claim has been obtained.

II. Legal Criteria

A. Service Connection in General

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' (e.g. hypertension) became manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. §§ 3.307(a)(3), (a)(6)(ii); 3.309(a). The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for a disability is sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Pursuant to 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must review the entire record, but it does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the claimant is afforded the benefit of the doubt.

B. Presumptive Service Connection

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

A Veteran, who during active service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).

If a Veteran was exposed to an herbicide agent during active service, the following diseases (non-exhaustive list) shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) . . . . 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

III. Analysis

The claims file includes the opinions of the Veteran that he has hypertension and/or a heart disability causally related to, or aggravated by, active service. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the heart and hypertension. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). As such, the Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion relating to the claimed disabilities.

The Veteran's DD-214 is negative for service in Vietnam and he has not alleged such service. It reflects "Johnston Island" with one year and twenty-six days of foreign and/or sea service. In addition, November 2011 correspondence between the RO and the Department of Defense (Department) reveals the Department's acknowledgment that the Veteran was present on Johnston Atoll during a time when herbicides were stored there, and that the Veteran will be "credited with the exposures to the agents listed above," including "nerve agents GB or VX and blister agent HD, or mustard gas. The Atoll also stored Agent Orange (HO)." Moreover, the Veteran's testimony and his service mate's June 2005 statement are consistent with the Department's acknowledgement. Based on the foregoing, the Board finds that the Veteran was exposed to herbicides in service.

Nonetheless, as discussed in further detail below, the Board finds that the Veteran is not entitled to service connection for hypertension.

A. Hypertension

The Veteran avers that he has hypertension due to active service exposure to herbicides, secondary to and/or aggravated by service-connected diabetes mellitus II, and/or secondary to and/or aggravated by service-connected COPD. Clinical records reflect that the Veteran was diagnosed with hypertension in 2001. This is more than two decades after separation from service. The lapse of time between service separation and the earliest documentation of a current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered whether the Veteran is entitled to service connection for hypertension on a presumptive basis, a direct incurrence basis, and/or a secondary basis, but finds that he is not.

i. Presumptive Basis

Despite exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted. Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e), as listed above.
 
The list diseases for which service connection may be presumed due to an association with herbicide agents does not include hypertension. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). VA has specifically determined that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), Note 3. In other words, VA made a concerted effort to exclude hypertension as being a disability that enjoys the presumption of service connection due to herbicide exposure. As this claim is for a diagnosed disability not recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

The Board has considered 38 C.F.R. § 3.316 with regard to mustard gas. However, hypertension is not listed as a compensable disability following full body exposure under 38 C.F.R. § 3.316 (a). Therefore, 38 C.F.R. § 3.316 is not for application in this instance.

The Board has also considered the provisions of 38 C.F.R. § 3.309(a) for service connection on a presumptive basis for chronic diseases which manifest to a compensable degree within an applicable time. The evidence is against a finding that the Veteran's hypertension manifested to a compensable degree within one year of separation from service. The Veteran separated from active service in December 1976. The earliest clinical evidence of hypertension is more than two decades after separation from service. 

In sum, service connection for hypertension on a presumptive basis is not warranted because hypertension is not a disability that may be presumed to be related to herbicide exposure and the STRs do not support a finding of hypertension to a compensable degree within one year of separation from service. See DC 38 C.F.R. § 4.104, Diagnostic Code 7101.

ii. Direct Incurrence Basis - Non-Presumptive Basis

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is against a finding that the Veteran's hypertension is causally related to, or aggravated by, active service.

The Veteran's STRs are negative for any complaints of, or treatment for, hypertension. The Veteran's December 1973 report of medical examination for entrance purposes reflects that his blood pressure was 120/82. The Veteran's August 1975 report of medical history was denoted as "periodic" and reflects that his blood pressure was 118/70. In that examination, the Veteran denied any significant illness or injury since his last physical examination. The Veteran's December 1976 report of medical examination for separation purposes reflects that his blood pressure was 116/76. His height was 73 inches and his weight was 168 lbs.  There is no competent evidence of record that these findings are indicative of hypertension.

All of the Veteran's medical history and examination reports noted a "normal" heart and vascular system, to include the above reports. His reports of medical history reflect that he denied ever having high or low blood pressure, heart trouble, palpation or pounding heart, pain or pressure in the chest, or shortness of breath. Moreover, in September 1976, the Veteran signed a dental and medical patient history form in which he stated that he had never had heart problems/disease or high blood pressure problems. Thus, the claims file, to include the record  contemporaneous to service, reflects that the Veteran had no high blood pressure, especially not such to a compensable degree, within one year of separation from service. Further, the record contains no competent opinion relating his hypertension to his military service, to include his conceded in-service herbicide exposure.

The Board acknowledges medical opinions obtained in December 2009, December 2014, and February 2016. However, the Board finds that these opinions lack sufficient probative value because they contain inadequate rationale upon which to grant or deny service connection, and the examiners did not fully review previous diagnosis information.

Additionally, the Veteran was afforded a VA examination in April 2016. The examiner considered medical service records, private medical records, military service records, VA medical records, and medical literature to arrive at a conclusion. The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The Board affords that opinion, with supporting rationale, great probative weight with regard to the etiology of the Veteran's hypertension. The report reflects, in pertinent part, after a review of medical records and medical literature, as follows:

The essential hypertension diagnosed and treated under care of the Dallas VAMC is less than likely permanently aggravated or a result of any event and/or condition such as exposure to herbicides in South East Asia, that occurred and/or expressed in-service and/or within one year of discharge. The National Academy of Science Institute of Medicine's Veteran's and Agent Orange Updated 2006 and 2008, is reviewed for its conclusion [which was the same conclusion reiterated in NAS's 2010 Update] that there is limited or suggestive evidence of an association between exposure to compounds of interest [(]refer to herbicides) and Hypertension[.] However, the fact that the Veteran now has hypertension is not cause to find it is only etiologically due to herbicide exposure many years ago in SE Asia. The Veteran's diagnosis is essential hypertension and his risk factors are equal per his records with general population which include obesity, geneti[c]s, diet, and other factors unrelated to herbicide exposure. The electronic treatment records indicate clearly that the essential hypertension is more likely than not related to factors other than any exposure to herbicides in Vietnam [examiner provides several treatise and article reference citations]. . . .

Numerous risk factors for developing hypertension have been identified, including black race, a history of hypertension in one or both parents, a high sodium intake, excess alcohol intake, excess weight, and physical inactivity.

The Board notes that the examiner erred in stating that the Veteran was in South East Asia and Vietnam as opposed to Johnston Island, but finds this error de minimis as the Board has found, and the examiner has acknowledged, that the Veteran was exposed to herbicides. This April 2016 opinion was formed after reviewing the Veteran's records, and is supported by a rationale addressing the NAS study, which concluded that there was "limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension." 75 Fed. Reg. 81,332, 81,333. The opinion is also uncontradicted by competent evidence. The Veteran's post-service treatment records reflect treatment for hypertension, but do not contain any competent opinions relating it to herbicide exposure or otherwise to the Veteran's military service. Although the Veteran's in-service exposure to herbicides has been conceded, the evidence fails to show that the Veteran's hypertension is related to herbicides. The adequate medical opinions of record show that the Veteran's hypertension is less likely as not related to herbicide exposure, and there is no competent medical opinion indicating that it is at least as likely as not due to any other factor of service. Therefore, the evidence does not support a finding that the Veteran's hypertension is related to service. Based on the evidence, the Board finds that service connection on a direct incurrence basis is not warranted.

iii. Secondary Basis

The Veteran contends that his hypertension is secondary to his diabetes mellitus and/or chronic obstructive pulmonary disease service-connected disabilities. 

As noted above, the Board acknowledges medical opinions obtained in December 2009, December 2014, and February 2016. However, the Board does not find these opinions heavily probative as they lack sufficient rationale upon which to grant or deny service connection and they do not include a full review of the Veteran's files.

The April 2016 examiner opined that the Veteran's hypertension is, "less than likely permanently aggravated [or] caused by and/or worsened by an already service connected Diabetes mellitus, Type II disability." Upon consideration of medical service records, private medical records, military service records, VA medical records, and medical literature, the examiner supported this conclusion based upon a review of the Veteran's February 2016 post service treatment records that indicated there was no diabetic renal disease or any microalbuminuria. The examiner stated that based upon medical knowledge, the presence of these are required in order for any diabetes mellitus II to have aggravated the Veteran's hypertension. Therefore, the examiner concluded that the Veteran's hypertension could not have been caused or aggravated by his diabetes.

In addition, the Veteran has not provided any competent and credible evidence, and there is none of record, that the baseline of severity of his hypertension has increased beyond its natural progression due to service-connected disabilities, to include COPD. The examiner supported this conclusion in stating that the Veteran's hypertension has been and is currently well-controlled, and it is has been unaffected by any treatment or exacerbation of the COPD.

Overall, this April 2016 opinion was formed after reviewing the Veteran's records, and is supported by a rationale addressing the NAS study and a rationale as to any link and/or aggravation between the Veteran's currently service-connected disabilities and hypertension. The Board notes that this opinion is uncontradicted by any evidence or medical opinion in the record. The Veteran's post-service treatment records reflect treatment for hypertension, but do not contain any competent opinion relating it to herbicide exposure or to any of the Veteran's service-connected disabilities. Although the Veteran's in-service exposure to herbicides has been conceded, the evidence fails to show that the Veteran's hypertension is related to diabetes mellitus or COPD. The adequate medical opinions of record show that the Veteran's hypertension is less likely as not related to herbicide exposure or any service connected disability and is, "more likely related to his other co-morbid conditions and genetics, not related to a service connected illness/injury." Therefore, the evidence does not support a finding that the Veteran's hypertension is related to any service-connected disabilities. Based on the evidence, the Board finds that service connection on a secondary incurrence basis is not warranted.

Moreover, the Board acknowledges that the Veteran has ten other service-connected disabilities. However, there is no competent evidence of record that the Veteran's hypertension is causally related to, or aggravated by, these service-connected disabilities.

IV. Conclusion

The overall evidence of record weighs against a finding of hypertension being associated with the Veteran's active duty. Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system other than herbicide exposure or any competent evidence of an association between hypertension and his active duty, to include his in-service herbicide exposure, service connection for hypertension is not warranted. Furthermore, as the evidence does not show that hypertension was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted. In sum, service connection is not warranted on a presumptive basis because hypertension is not a listed disease which warrants presumptive service connection due to herbicide exposure, and the evidence is against a finding that the Veteran had hypertension manifested to a compensable degree, or hypertension at all, within one year after separation from service.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology. As already discussed above, the evidence fails to show any symptoms in service and, therefore, does not show continuity of symptoms since service. Moreover, there is no indication of hypertension until 2001. As such, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

Service connection is not warranted on a direct incurrence basis as the evidence is against a finding that he had hypertension in service, and the most probative opinion is that his hypertension is not causally related to, or aggravated by service, to include herbicide exposure, but is instead due to other nonservice-connected diseases and genetics. Service connection is not warranted on a secondary basis because the Veteran is not in receipt of service connection for any disability to which hypertension has been competently causally linked to or aggravated by.

Although lay persons are competent to provide opinions on some medical issues as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau, at 1377 n.4 (lay persons not competent to diagnose cancer). The Veteran's own assertions as to etiology have no probative value. Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension to include as due to herbicide exposure and/or mustard gas and/or nerve gas exposure and/or as secondary to a service-connected disability. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension, to include as due to herbicide exposure and/or mustard gas and/or nerve gas exposure and/or as secondary to a service-connected disability, is denied. See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or mustard gas and/or nerve gas exposure and/or as secondary to a service-connected disability is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


